On May 22, 1991, the Defendant was sentenced to forty (40) years for Sexual Intercourse Without Consent. It was recommended of the Court to the Parole Board that the Defendant shall complete the sexual offender treatment program and the anger management program at the Montana State Prison before being eligible for parole.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Stacy Laqua, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careftd consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Stacy Laqua, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.